Citation Nr: 1223864	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  
 
The Board denied the appeal in August 2008.  The Veteran appealed to the Veterans Claims Court.  In August 2009, the Court Clerk granted a Joint Motion for Remand (JMR) vacating the Board's decision and remanding it for additional development.  In March 2011, pursuant to the JMR, the Board remanded the issue for an examination.  He underwent an examination in April 2011; regrettably, for the reasons discussed below, this opinion is inadequate and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Board remanded the issue of entitlement to service connection for a right shoulder disability.  On remand, the Veteran was afforded a VA examination in April 2011.  While the examiner concluded that it was less likely than not that the right shoulder disorder, diagnosed as myofascitis, was caused by or a result of service, the examiner did not consider the Veteran's statements that he injured his right shoulder in service and cannot raise his arm.

Based on the foregoing, clarification is needed regarding the etiology of any right shoulder disorder, including a discussion of the effects of a reported in-service injury to the right shoulder and inability to raise his arms overhead for extended periods of time.  

Therefore, the Board finds that another remand is necessary in order for the examiner to provide a clarifying opinion as to the etiology of the Veteran's right shoulder disorder that accounts for the Veteran's reported in-service injury and inability to raise his arms over his head.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Cheyenne VAMC for the period from May 2011 to the present.

2.  As the Veteran has moved during the pendency of the appeal, inquire if any VA clinical records are available from the Washington VAMC for the period from January 2010 to the present.

3.  Forward the Veteran's claims file to the examiner who conducted the April 2011 examination for an addendum, if available.  If that individual is no longer available, any examiner can provide the following opinion. 

The examiner must fully explain all findings and opinions in sufficient detail, accepting the Veteran's description of an in-service right shoulder injury for the purposes of this remand, and discussing his inability to raise his arms above his head.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  

Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed right shoulder disorder is proximately due to or the result of service.   

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss why an opinion is not possible.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

